Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the region disposed between a virtual line extending in a direction from a center of the rotational shaft toward an outer end of the orbiting wrap and a virtual line extending in a direction from a center of the rotational shaft toward an inner end of the fixed wrap (claim 10), the section of the orbiting wrap has a different radius of curvature than the adjacent area of the section of the orbiting wrap within the region (claim 11), a separation distance from the rotational shaft to the section of the orbiting wrap is different from that of the adjacent area of the section of the orbiting wrap within the region (claim 12), a separation distance from the rotational shaft to the section of the orbiting wrap is larger than that of the adjacent area of the section of the orbiting wrap within the region (claim 13), an outlet provided through the fixed head plate and disposed biased to one side of the rotational shaft, wherein the fixed wrap comprises a section formed by a rule or formula different from the rule or formula of the adjacent area of the section, in another region between a virtual line that extends in a direction from the rotational shaft toward the inlet and a virtual line that extends in a direction from the rotational shaft toward the outlet (claim 14), the section of the fixed wrap has a different radius of curvature than an adjacent area of the section of the fixed wrap within the region (claim 15), a separation distance from the rotational shaft to the section of the fixed wrap is different from that of the adjacent area of the section of the fixed wrap within the region (claim 16), a separation distance from the rotational shaft to the section of the fixed wrap is larger than that of the adjacent area of the section of the fixed wrap within the region (claim 17), and the outlet is biased more to the outside of the fixed end plate than the rotational shaft coupling portion. (claim 21) are not shown and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that the limitations in claims 10-17 and 21 are not part of the original disclosure (see discussion for 112(a) written description below).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Examiner would like to note that this application is a continuation of 15/956970 and 14/708436.
Claim 10 recites “the orbiting wrap comprises a section formed by a rule or formula different from a rule or formula of an adjacent area of the section, with a region disposed between a virtual line extending in a direction from a center of the rotational shaft toward an outer end of the orbiting wrap and a virtual line extending in a direction from a center of the rotational shaft toward an inner end of the fixed wrap”.   The Specification does not disclose a “rule” or a “formula”, and therefore, it is unclear exactly what the applicant means by this limitation.  What is the rule or the formula that the applicant is referring to?  In addition, the claims recite a “region disposed between a virtual line extending in a direction from a center of the rotational shaft toward an outer end of the orbiting wrap and a virtual line extending in a direction from a center of the rotational shaft toward an inner end of the fixed wrap”.  This region is not disclosed in the original disclosure.  Claim 10 does not limit a specific feature in this region, so the claim limitation in claim 10 is met by any prior art, however, claims 11-17 recite specific features in this “region”, which are not disclosed in the original disclosure.  Where is this region, and where is there support for limitations directed to this region?
Claims 11-21 are rejected by virtue of their dependence on claim 10.
Claims 11-17 are rejected since the disclosure does not support “a region” as defined in claim 10 and further limited features within this “region” (see discussion above in claim 10).   Claims 11-17 include features defined by this region that were not disclosed in the original disclosure. 
Claims 15-21 are rejected by virtue of their dependence on claim 14.
	Claim 11 recites “the section of the orbiting wrap has a different radius of curvature than the adjacent area of the section of the orbiting wrap within the region”, which is not part of the original disclosure.  This application is stated to be a Continuation of 15/956970 and 14/708436.  There is no mention of the radius of curvature in either of these parent applications or the defined “region”.  Please supply support for the radius of curvature.
	Claims 12 and 13 recite “separation distances”, where claim 12 recites “a separation distance from the rotational shaft to the section of the orbiting wrap is different from that of the adjacent area of the section of the orbiting wrap within the region”.  Claim 13 recites “a separation distance from the rotational shaft to the section of the orbiting wrap is larger than that of the adjacent area of the section of the orbiting wrap within the region”.  What does the applicant mean by this limitation?  Where is this feature discuss in the original specification?
Claim 14 recites “the fixed wrap comprises a section formed by a rule or formula different from the rule or formula of the adjacent area of the section, in another region between a virtual line that extends in a direction from the rotational shaft toward the inlet and a virtual line that extends in a direction from the rotational shaft toward the outlet”.   The Specification does not disclose a “rule” or a “formula”, and therefore, it is unclear exactly what the applicant means by this limitation.  What is the rule or the formula that the applicant is referring to?  In addition, claim 14 refers to “another region” that is defined by the inlet and outlet.  The regions are not shown or disclosed as to what the applicant means by this limitation since there is no support in the Specification with regards to these limitations.  
Claims 15-21 are rejected by virtue of their dependence on claim 14.
Claim 15 recites “the section of the fixed wrap has a different radius of curvature than an adjacent area of the section of the fixed wrap within the region”, which is not part of the original disclosure.  This application is stated to be a Continuation of 15/956970 and 14/708436.  There is no mention of the radius of curvature in either of these parent applications.  Please supply support for the radius of curvature.
Claims 16 and 17 recite “separation distances”, where claim 16 recites “a separation distance from the rotational shaft to the section of the fixed wrap is different from that of the adjacent area of the section of the fixed wrap within the region”.  Claim 17 recites “a separation distance from the rotational shaft to the section of the fixed wrap is larger than that of the adjacent area of the section of the fixed wrap within the region”.  What does the applicant mean by this limitation?  Where is this feature discuss in the original specification?
Claim 21 recites “the outlet is biased more to the outside of the fixed end plate than the rotational shaft coupling portion” is not disclosed in the disclosure or shown in the Figures as to what the applicant means by this limitation.  There is no support for this limitation in the original specification.
The Examiner has documented above in a plethora of locations in the claims that has no support in the original disclosure.  Drawing objections were made in the event that the applicant can point to a location in the specification that has support for the above claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over BONNEFOI (U.S. Patent 9,657,738 B2) in view of BUSH (U.S. Patent 6,149,411).
Regarding claim 10, BONNEFOI discloses:  A compressor (see Figure 1 and Abstract), comprising: 
a case (2); 
a drive unit (19, 21, 22) fixed to an inside of the case (see Figure 1) to rotate a rotational shaft (18) (see Figure 1, Column 6, lines 53-62); 
an orbiting scroll (7) including an orbiting end plate (see Figure 1, which shows the orbiting scroll has an orbiting end plate) that rotatably supports the rotational shaft (see Figure 1), and an orbiting wrap (15) that extends from one surface of the orbiting end plate toward an outer circumferential surface of the orbiting end plate (see Figure 1); and 
a fixed scroll (5) including a fixed end plate (see Figure 1) fixed to the case (see Figure 1), and a fixed wrap (12) that extends to compress a refrigerant in engagement  with the orbiting wrap on the fixed end plate portion (see Figure 1, Column 6, lines 34-52), 
with a region disposed between a virtual line extending in a direction from a center of the rotational shaft toward an outer end of the orbiting wrap and a virtual line extending in a direction from a center of the rotational shaft toward an inner end of the fixed wrap (this limitation deals with virtual lines and does not limit to anything specific in the region, and therefore, this is met by BONNEFOI).
 BONNEFOI fails to discloses the claimed invention, however, fails to disclose the orbiting wrap comprises a section formed by a rule or formula different from a rule or formula of an adjacent area of the section, with a region disposed between a virtual line extending in a direction from a center of the rotational shaft toward an outer end of the orbiting wrap and a virtual line extending in a direction from a center of the rotational shaft toward an inner end of the fixed wrap.  
Regarding claim 10, BUSH teaches:  a compressor (see Abstract) with an orbiting scroll (16) and a fixed scroll (18), wherein the orbiting wrap comprises a section formed by a rule or formula different from a rule or formula of an adjacent area of the section (see Figures 1B, 2, 3, 4A, and 4B, Column 1, line 62 – Column 2, line 3, Column 2, lines 57-61), with a region disposed between a virtual line extending in a direction from a center of the rotational shaft toward an outer end of the orbiting wrap and a virtual line extending in a direction from a center of the rotational shaft toward an inner end of the fixed wrap (this limitation deals with virtual lines and does not limit to anything specific in the region, and therefore, this is met by BUSH).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the orbiting wrap comprises a section formed by a rule or formula different from a rule or formula of an adjacent area of the section, with a region disposed between a virtual line extending in a direction from a center of the rotational shaft toward an outer end of the orbiting wrap and a virtual line extending in a direction from a center of the rotational shaft toward an inner end of the fixed wrap in the compressor of BONNEFOI, in order to reduce noise by minimizing excessive contact between the scroll wraps.
Regarding claim 11, BUSH further teaches:  the section of the orbiting wrap has a different radius of curvature than the adjacent area of the section of the orbiting wrap within the region (BUSH discloses non-uniform generating radius (see Abstract and Figures 1B and 2), and therefore would define a different radius of curvature between different adjacent areas that were developed by different radii).  
Regarding claim 12, BUSH further teaches:  a separation distance from the rotational shaft to the section of the orbiting wrap is different from that of the adjacent area of the section of the orbiting wrap within the region (see Figures 1B, 2, 3, 4A, and 4B).  
Regarding claim 13, BUSH further teaches:  a separation distance from the rotational shaft to the section of the orbiting wrap is larger than that of the adjacent area of the section of the orbiting wrap within the region (see Figures 1B, 2, 3, 4A, and 4B, the specification does not make it clear what is intended a separation distance to be, but two adjacent areas one would be closer to the rotational shaft due to the spiral curve of the wrap, and therefore, the wrap portion closer to the inlet is “larger than that of the adjacent area”).  
Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over the modified compressor of BONNEFOI/ BUSH as applied to claim 1 above, and further in view of TAKAO (U.S. Patent 5,775,893).
Regarding claim 14, BUSH further teaches:  the fixed wrap comprises a section formed by a rule or formula different from the rule or formula of the adjacent area of the section, in another region between a virtual line that extends in a direction from the rotational shaft toward the inlet and a virtual line that extends in a direction from the rotational shaft toward the outlet (see Figures 1B, 2, 3, 4A, and 4B, Column 1, line 62 – Column 2, line 3, Column 2, lines 57-61).  
Regarding claim 14, the modified compressor of BONNEFOI/ BUSH discloses the claimed invention as discussed above, however, fails to specifically disclose the fixed scroll includes an inlet provided through the fixed end plate to receive a refrigerant, an outlet provided through the fixed head plate and disposed biased to one side of the rotational shaft and configured to discharge the refrigerant therethrough.
Regarding claim 14, TAKAO teaches:  the fixed scroll (4, 5) includes an inlet (the inlet is thru (9) to (4g, 5d)), where the fixed scroll provided through the fixed end plate to receive a refrigerant (see Figures 11 and 15), an outlet (4e to 4h) provided through the fixed head plate (see Figures 11 and 15) and disposed biased to one side of the rotational shaft (see Figures 11 and 15) and configured to discharge the refrigerant therethrough (Column 10, lines 33-41).  
It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the fixed scroll includes an inlet provided through the fixed end plate to receive a refrigerant, an outlet provided through the fixed head plate and disposed biased to one side of the rotational shaft and configured to discharge the refrigerant therethrough  in the modified compressor of BONNEFOI/ BUSH, since it requires only routine skill in the art to have an inlet and outlet in a compressor in order to provide working fluid (refrigerant), compress it, and then release it to the component or system requiring compressed refrigerant, such as a refrigeration system.
Regarding claim 15, BUSH further teaches:  the section of the fixed wrap has a different radius of curvature than an adjacent area of the section of the fixed wrap within the region (BUSH discloses non-uniform generating radius (see Abstract and Figures 1B and 2), and therefore would define a different radius of curvature between different adjacent areas that were developed by different radii).  
Regarding claim 16, BUSH further teaches:  a separation distance from the rotational shaft to the section of the fixed wrap is different from that of the adjacent area of the section of the fixed wrap within the region (see Figures 1B, 2, 3, 4A, and 4B, the specification does not make it clear what is intended a separation distance to be, but two adjacent areas one would be closer to the rotational shaft due to the spiral curve of the wrap, and therefore, the wrap portion closer to the inlet is “larger than that of the adjacent area”).  
Regarding claim 17, BUSH further teaches:  a separation distance from the rotational shaft to the section of the fixed wrap is larger than that of the adjacent area of the section of the fixed wrap within the region (see Figures 1B, 2, 3, 4A, and 4B, the specification does not make it clear what is intended a separation distance to be, but two adjacent areas one would be closer to the rotational shaft due to the spiral curve of the wrap, and therefore, the wrap portion closer to the inlet is “larger than that of the adjacent area”).  
Regarding claim 18, BONNEFOI discloses:  the orbiting scroll includes a rotational shaft coupling portion that supports the rotational shaft and extends from the orbiting end plate (see Figure 1), and wherein an outer circumferential surface of the rotational shaft coupling portion faces a side of the fixed wrap (see Figure 1).  
In the event that BONNEFOI is determined not to disclose the orbiting scroll includes a rotational shaft coupling portion that supports the rotational shaft and extends from the orbiting end plate, and wherein an outer circumferential surface of the rotational shaft coupling portion faces a side of the fixed wrap, it is obvious based on TAKAO.
Regarding claim 18, TAKAO teaches:  the orbiting scroll includes a rotational shaft coupling portion (adjacent to (6b)) that supports the rotational shaft (see Figures 11 and 14) and extends from the orbiting end plate (plate that is part of (6))(see Figure 11), and wherein an outer circumferential surface of the rotational shaft coupling portion faces a side of the fixed wrap (see Figure 11).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the orbiting scroll includes a rotational shaft coupling portion that supports the rotational shaft and extends from the orbiting end plate, and wherein an outer circumferential surface of the rotational shaft coupling portion faces a side of the fixed wrap in the modified compressor of BONNEFOI/ BUSH, in order to support the rotational shaft and reduce the bending moment by extending the shaft thru the orbiting and fixed scrolls.  In addition, the benefit of having a rotational shaft coupling allows for extra support for the walls at the discharge.
Regarding claim 19, TAKAO further teaches:  a height of the rotational shaft coupling portion corresponds to a height of the fixed wrap (see Figure 11).  
Regarding claim 20, TAKAO further teaches:  the rotational shaft coupling portion accommodates at least of a portion of the rotational shaft (see Figure 11).  
Regarding claim 21, TAKAO further teaches:  the outlet (4e) is biased more to the outside of the fixed end plate than the rotational shaft coupling portion (see Figures 11 and 15).
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-F, 8 am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746